Citation Nr: 1014365	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-19 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than May 15, 2007, 
for a 30 percent disability rating for a history of right 
distal fibula and talus fracture with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted a 30 percent rating 
effective May 15, 2007 for the disability on appeal.

In his June 2008 VA Form 9, the Veteran requested a Travel 
Board hearing.  However, in subsequent correspondence 
received in August 2008, the Veteran withdrew his hearing 
request.  Therefore, the Board will proceed.


FINDINGS OF FACT

1.  The Veteran was assigned an effective date of May 15, 
2007, for a 30 percent rating for a history of right distal 
fibula and talus fracture with traumatic arthritis.

2.  There was no formal or informal claim for an increased 
rating for a history of right distal fibula and talus 
fracture with traumatic arthritis prior to May 15, 2007, nor 
is there any evidence of treatment showing an increase in 
severity within the year preceding the May 15, 2007 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 15, 2007 for 
the award of a 30 percent rating for a history of right 
distal fibula and talus fracture with traumatic arthritis 
have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA applies to the instant claim.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A VCAA letter dated in June 2007 was sent to the Veteran in 
response to his claim for increase and that letter included 
information as to how effective dates are assigned.  
Subsequent to that notice, the Veteran was granted an 
increased rating of 30 percent.  See July 2007 rating 
decision.  The Veteran then filed a timely notice of 
disagreement with the May 15, 2007 effective date for the 30 
percent rating assigned in that rating decision.  The Board 
finds that the statutory notice has served its purpose and 
additional notice was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 
2008 statement of the case (SOC) provided notice on the 
"downstream" issue of an earlier effective date and 
readjudicated the matter after further development was 
completed.  Notably, the Veteran has not alleged prejudice 
from any downstream notice defect.  See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
issues").  See also Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (discussing the rule of prejudicial error).  

All evidence relevant to the Veteran's claim has been 
secured.  It is noteworthy that determinations regarding 
effective dates of awards are based essentially on what was 
shown by the record at various points in time and application 
of governing law to those findings.  Generally, further 
development of the evidence is not necessary unless it is 
alleged that evidence constructively of record is 
outstanding.  The Veteran has not identified any other 
pertinent evidence that remains outstanding.  Thus, VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.

B.  Law and Analysis

VA law and regulation state that, unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The claim 
must be considered pursuant to the criteria under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  "The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2).  The implementing regulation summarizes the 
criteria for an effective date of an award of increased 
compensation as the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim."  38 C.F.R. § 
3.400(o)(2).  Thus, if a claim is received after the increase 
in disability is demonstrated, but the increase occurred 
within the prior one year period then the effective date will 
be assigned as of the date of the ascertainable increase.

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has indicated that it is axiomatic that the fact that 
must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, 
under section 5110(b)(2) which provides that the effective 
date of an award of increased compensation shall be the 
earliest date of which it is ascertainable that an increase 
in disability had occurred, "the only cognizable 'increase' 
for this purpose is one to the next disability level" 
provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).  
VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  38 C.F.R. 
§ 3.155(c) provides that when a claim has been filed which 
meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 
3.152, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.157 provides that once a 
formal claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

Historically, the Veteran was granted service connection for 
the disability on appeal in a June 1989 rating decision.  He 
was assigned a 10 percent rating effective November 1, 1988, 
the day after his discharge from service.  On May 15, 2007, 
the Veteran submitted a statement indicating he wished to 
file for an increased rating for the disability on appeal, 
which reportedly had worsened.  By way of the July 2007 
rating decision, the Veteran was granted a 30 percent 
disability rating effective May 15, 2007, the date of his 
claim for an increase.  The Veteran then filed a notice of 
disagreement in October 2007 in which he acknowledged his 
agreement with the assigned rating but contested the 
effective date.  He argued that his disability was 
essentially unchanged from the time of his initial evaluation 
in 1988, and therefore the 30 percent rating should effective 
as of that date.

An effective date before May 15, 2007, is not warranted 
unless there was a formal or informal claim for an increased 
rating prior to that time or there was any evidence of 
treatment showing an increase in severity within the one year 
preceding the date of the Veteran's claim.  Here, the record 
contains no such claim or evidence of treatment.  The Board 
notes that VA treatment records dated January 2006 show the 
Veteran reported treating his condition with medication.  
However, there is nothing in the record to suggest any 
significant activity with respect to the disability on appeal 
between the time of the initial grant of service connection 
in June 1989 and the Veteran's claim for an increase in May 
2007.

The Board acknowledges the Veteran's belief that his 
disability has been approximated by a 30 percent rating since 
1988.  However, the applicable law and regulations provide 
that the effective date of an increased rating will be the 
date the claim was received, or the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred within one year of the date of the claim.  As 
the Veteran's claim was received on May 15, 2007, and there 
is no credible evidence of an increase in disability within 
the one year prior to that date, an earlier effective date is 
not warranted in this case.




ORDER

Entitlement to an effective date earlier than May 15, 2007, 
for a 30 percent rating for a history of right distal fibula 
and talus fracture with traumatic arthritis is denied. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


